DETAILED ACTION
Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not fully persuasive. 
Claim Rejection under 35 U.S.C. § 101
Applicant argues that claim 1 and claim 13 are not abstract ideas by stating that claim 1 and its dependencies relate to “a method performed by data processing apparatus.” And claim 13 and its dependencies relate to “[a] system comprising one or more computers operable to perform operations." Applicant argues that because the claims contain a method performed by a data processing apparatus and a system that includes computers, the claims are not mental concepts performed in the human mind, and thus not an abstract idea. Furthermore, Applicant argues that “outputting the results of information processing from a recurrent artificial neural network” is not a mental concept performed in the human mind.   See pg. 8 of Applicant’s remarks filed on 09/01/2021. Examiner respectfully disagrees. 
Examiner reminds Applicant that claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). MPEP § 2106.04(a)(2)(C). In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id.  In this case, the claims are using generic computers and are being used in a computer environment to perform the functions of the concept. Because of these facts, the claims recite a mental process and an abstract idea.
 Applicant then argues that for the sake of arguendo that even if outputting the results of information processing from a recurrent artificial neural network was a mental concept performed in the human mind, the claims are directed to a practical application because the claims impose meaningful limits on the nature of the device and how the method is performed. See pg. 9 of Applicant’s remarks filed on 09/01/2021. Examiner respectfully disagrees.
A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter. Such claims are eligible at Step 2A because they are not "directed to" the recited judicial exception. MPEP § 2106.04(d)(1). Of particular importance in this instant, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Id.  In this case Applicant refers to various paragraphs in the specification to justify that the claims are directed to a practical application, however the claims as currently evaluated to not disclose the components or steps of the invention that provide the improvement potentially found in specification. Furthermore, Applicant’s recitation that the claims impose meaningful limits, are not the type of limits articulated in the MPEP of going beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the claims are not directed to a practical application, and the 101 rejection is not withdrawn.  
Claim Rejection under 35 U.S.C. § 112
In consideration of Applicants remarks on pgs. 10-12 filed on 09/01/2021, Examiner has withdrawn the rejections of claims 11 and 19 for being indefinite for reciting “the input” and has also withdrawn the rejection of claims 10 and 18 as pertaining to the term “distinguishable.” However, Examiner maintains the 112(b) rejections for claims 9 and 17 pertaining to the term “desirable” and the 112(b) rejections for claims 12 and 20 for reciting the phrases “relatively simpler” and “relatively more complex.” 
In both cases claims 9 and 17 and claims12 and 20 use subjective terms and/or phrases of “desirable,” “relatively simpler,” and “relatively more complex.” According, to MPEP § 2173.05(b)(IV), for subjective terms Examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"). In this case the specification is silent on a standard for measuring the scope of the terms “desirable,” “relatively simpler,” and “relatively more complex.” Accordingly, the 112(b) rejection for claims 9 and 17 and claims12 and 20 are maintained.1
Claim Rejection under 35 U.S.C. § 103
Applicant argues that the use of the Euler characteristic by Masulli does
not identify clique patterns of activity, as recited in the claims. See Applicant’s remarks on pgs. 13-14 filed on 09/01/2021. Examiner respectfully disagrees. 
	Under the broadest reasonable interpretation, in light of the specification, Masulli’s Euler characteristic reads on the recited limitation of characterizing activity, since the specification mentions how the Euler characteristic is not only associated with complexity of the activity but directed clique patterns. As pg. 16 of Applicant’s Specification states, “In some implementations, number counts of the occurrences of the pattern can be weighted or combined to determine the degree or complexity of the ordering…For example, the Euler characteristic can provide an approximation of the complexity of the activity and is given by             
                
                    
                        S
                    
                    
                        0
                    
                
                -
                
                    
                        S
                    
                    
                        1
                    
                
                +
                
                    
                        S
                    
                    
                        2
                    
                
                -
                
                    
                        S
                    
                    
                        3
                    
                
                +
                …
            
         where             
                
                    
                        S
                    
                    
                        n
                    
                
            
         is number of occurrences of a pattern of n points…The patterns can be, e.g., the directed clique patterns 500 (FIG. 5).”(Emphasis added).  Furthermore, Masulli details in pgs. 103-104, that “The Euler characteristic appears as a good estimator of the activity level within the network….”(Emphasis added). Accordingly, the 103 rejection is not withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/03/2021 and 10/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "desirable" in claims 9 and 17 is a relative term which renders the claim indefinite.  The term "desirable" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms "relatively simpler" and “relatively more complex” found in claims 12 and 20 are relative terms which renders the claim indefinite.  The terms "relatively simpler" and “relatively more complex” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, claims 12 and 20 recite the limitation “the artificial neural network.”  There is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
IN step 1, claim 1 falls within one of the four statutory categories since it is a process claim. 
IN step 2A prong 1, claim 1 sets forth: outputting results…by characterizing activity… the method performed by…. and comprising identifying clique patterns of activity…wherein the clique patterns of activity enclose cavities. All of these processes can practically be performed in 
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements:- a/the recurrent artificial neural network, information processing, a data processing apparatus. An information processing and data processing apparatus are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). The way a/the recurrent artificial neural network is specified in the claim does not impose meaningful limits within the claim and thus, the limitation is insignificant extra solution activity.  See MPEP 2106.05(a).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an information processing and a data processing apparatus amounts to no more than mere instructions to apply the exception using generic computer components and element of a/the recurrent artificial neural network amounts to insignificant extra solution activity. See MPEP 2106.05(a).  And thus, the claim is not patent eligible.
Regarding dependent claim 2, the rejection of claim 1 is incorporated and further
 IN step 2A prong 1 it recites defining a plurality of windows of time during which the activity….is responsive to an input….wherein the clique patterns of activity are identified in each of the pluralities of windows of time. Cliques are math based concepts from graph 
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of the recurrent artificial neural network. While a recurrent artificial neural network is a technological field, the claim as it is recited does not amount to an improvement in recurrent artificial neural network technology. See MPEP 2106.05(a).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the recurrent artificial neural network amounts to insignificant extra solution activity. See MPEP 2106.05(g).  And thus, the claim is not patent eligible.Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 3, the rejection of claim 1 is incorporated and further
 IN step 2A prong 1 it recites identifying a first window of time within the plurality of windows of time based on a distinguishable likelihood of the clique patterns of activity occurring during the first window when compared to likelihoods of the clique patterns of activity occurring during others of the plurality of windows of time. Cliques are math based concepts from graph theory based on relationships and thus recite mathematical concepts. Accordingly, the claim recites a combination of mental steps and mathematical concepts and thus, is an abstract idea. 

IN step 2B the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 and claim 2 above.
Regarding dependent claim 4, the rejection of claim 1 is incorporated and further 
IN step 2A prong 1 it recites identifying directed cliques of activity. Directed cliques are math based concepts from graph theory based on relationships and thus recite mathematical concepts. Accordingly, the claim recites a combination of mental steps and mathematical concepts and thus, is an abstract idea. 
IN step 2A prong 2, the claim does not include any additional elements that integrate the judicial exception into a practical application.The claim is directed to an abstract idea.
IN step 2B the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 5, the rejection of claim 1 is incorporated and further 
IN step 2A prong 1, it recites discarding or ignoring lower dimensional directed cliques that are present in higher dimensional directed cliques. Lower dimensional directed cliques and higher dimensional directed cliques have roots in abstract algebra and graph theory and are based on based on relationships and thus recite mathematical concepts. Accordingly, the claim recites a combination of mental steps and mathematical concepts and thus, is an abstract idea.

IN step 2B the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 and claim 4 above.
Regarding dependent claim 6, the rejection of claim 1 is incorporated and further 
IN step 2A prong 1 it recites… and characterizing the activity according to the number of occurrences of the clique patterns in respective of the categories. Cliques are math based concepts from graph theory based on relationships and thus recite mathematical concepts. Furthermore, all of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mathematical and mental concept and thus is an abstract idea.
IN step 2A prong 2 this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of classifying the clique patterns. This additional element as recited is not a meaningful limitation, as it only describes classifying and does not impart any functionality to the claimed process. See MPEP 2106.05(e).  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
IN step 2B the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of classifying the clique patterns is not a meaningful limitation, as it only describes classifying and does not impart any 
Regarding dependent claim 7, the rejection of claim 1 is incorporated and further 
IN step 2A prong 1, it recites … according to a number of points within each clique pattern. Cliques are math based concepts from graph theory based on relationships and thus recite mathematical concepts. Furthermore, all of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mathematical and mental concept and thus is an abstract idea.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of: classifying the clique patterns. This additional element as recited amounts to no more than a recitation of the words "apply it" (or an equivalent). See MPEP 2106.05(f). Accordingly, the additional element does not integrate the abstract idea into a practical application because it amounts to mere instructions i.e., the element fails to recite details of how the solution to the problem is accomplished. The claim is directed to an abstract idea.
 IN step 2B the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of classifying the clique patterns is not a meaningful limitation, since as recited amounts to no more than a recitation of the words "apply it" (or an equivalent). And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 and claim 6 above.
Regarding dependent claim 8, the rejection of claim 1 is incorporated and further 

IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements of: the recurrent artificial neural network. The way the recurrent artificial neural network is specified in the claim does not impose meaningful limits within the claim and thus, the limitation is insignificant extra solution activity.  See MPEP 2106.05(a).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
  IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the recurrent artificial neural network amounts to insignificant extra solution activity. See MPEP 2106.05(g). Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 10, the rejection of claim 1 is incorporated and further 
IN step 2A prong 1 it recites…identifying decision moments…based on the determination of the complexity of patterns of activity… the identification of decision moments comprising i) determining a timing of activity having a complexity that is distinguishable from other activity that is responsive to the input, and ii) identifying the decision moments based on 
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of  the recurrent artificial neural network. While the recurrent artificial neural network is a technological field, the claim as it is recited does not amount to an improvement in recurrent artificial neural network technology. See MPEP 2106.05(a).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the recurrent artificial neural network as recited does not amount to an improvement in recurrent artificial neural network technology. See MPEP 2106.05(a).  And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 11, the rejection of claim 1 is incorporated and further 
IN step 2A prong 1 it recites inputting a data stream….and identifying the clique patterns of activity during the inputting of the data stream. Cliques are math based concepts from graph theory based on relationships and thus recite mathematical concepts. Furthermore, all of these processes can practically be performed in the human mind as they require only 
 IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of: the recurrent artificial neural network. While a recurrent artificial neural network is part of a technological field, the claim as it is recited does not amount to an improvement in the technology field of recurrent artificial neural networks. See MPEP 2106.05(a).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of recurrent artificial neural network as recited does not amount to an improvement in artificial neural network technology. See MPEP 2106.05(a).   And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 and claim 10 above.
Regarding dependent claim 12, the rejection of claim 1 is incorporated and further 
IN step 2A prong 1 it recites estimating whether the activity is responsive to the input… attributing relatively simpler patterns of activity relatively soon after the input event as responsive to the input but attributing relatively more complex patterns of activity relatively soon after the input event as not responsive the input; and attributing relatively more complex patterns of activity relatively later after the input event as responsive the input but attributing relatively simpler patterns of activity relatively later after the input event as not responsive the input. All of these processes can practically be performed in the human mind as they require only 
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of artificial neural network. While an artificial neural network is a technological field, the claim as it is recited does not amount to an improvement in artificial neural network technology. See MPEP 2106.05(a).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of artificial neural network as recited does not amount to an improvement in artificial neural network technology. See MPEP 2106.05(a).   And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Referring to independent claim 13, it is rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 14-16, they are rejected on the same basis as dependent claims 2-3 and 5 since they are analogous claims.
Referring to dependent claims 18-20, they are rejected on the same basis as dependent claims 10-12 since they are analogous claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masulli, Paolo et al. "Dynamics of evolving feed-forward neural networks and their topological invariants." International Conference on Artificial Neural Networks. Springer, Cham, (2016)(“Masulli”) in view of  Sizemore, Ann et al. "Cliques and cavities in the human connectome." Journal of Computational Neuroscience 1.44 (2017) (“Sizemore”). 
Regarding claim 1, Masulli teaches a method comprising: outputting results of information processing from a recurrent artificial neural network by characterizing activity in the recurrent artificial neural network that results from the information processing, the method performed by data processing apparatus and comprising identifying clique patterns of activity of the recurrent artificial neural network(Masulli, pgs., 101-102, fig.1, “[T]he Euler characteristic of the directed clique complex                         
                            K
                            (
                            G
                            )
                        
                     of                         
                            G
                        
                     is the integer defined by                         
                            
                                
                                    χ
                                
                                
                                    (
                                    K
                                    
                                        
                                            G
                                        
                                    
                                    )
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    K
                                    
                                        
                                            
                                                
                                                    G
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                    … The artificial recurrent neural networks consist of a finite number of Boolean integrate-and-fire (IF) neurons” & see also Masulli, pgs., 103-104, “The network evolved with the dynamics explained above and the program computed the directed clique complex at each change of the network topology… The computed directed clique complexes were used to compute the Euler characteristic both for the complexes representing the entire network and for the sub-complexes of the active nodes…To compute the directed clique complex of a network, we used the algorithm implemented in the igraph Python package, adapted to find directed cliques, run in parallel on several CPUs using the tool GNU Parallel… In particular, the step to step variation of the Euler characteristic matched the number of connections pruned over time. The Euler characteristic appears as a good estimator of the activity level within the network and of its topological changes.” Masulli teaches The network evolved with the dynamics explained above and the program computed the directed clique complex at each change of the network topology (i.e. outputting results of information processing) The artificial recurrent neural networks consist of a finite number of Boolean integrate-and-fire (IF) neurons (i.e. from a recurrent artificial neural network) The Euler characteristic of the directed clique complex                         
                            K
                            (
                            G
                            )
                        
                     of                         
                            G
                        
                     is the integer defined by                         
                            
                                
                                    χ
                                
                                
                                    (
                                    K
                                    
                                        
                                            G
                                        
                                    
                                    )
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    K
                                    
                                        
                                            
                                                
                                                    G
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                     (i.e. by characterizing activity in the recurrent artificial neural network) The computed directed clique complexes were used to compute the Euler characteristic (i.e. that results from the information processing)To compute the directed clique complex of a network, we used the algorithm implemented in the igraph Python package, adapted to find directed cliques, run in parallel on several CPUs using the tool GNU Parallel (i.e. the method performed by data processing apparatus and comprising identifying clique patterns of activity of the recurrent artificial neural network). 
Masulli does not teach: wherein the clique patterns of activity enclose cavities. 
However, Sizemore does teach: wherein the clique patterns of activity enclose cavities(Sizemore, pg. 122, sec. 3.2 Cavities in the structural connectome, fig. 4,  “Whereas cliques in the DSI network act as neighborhood scale building blocks for the computational structure of the brain, the relationships between these blocks can be investigated by studying the unexpected absence of strong connections, which can be detected as topological cavities in the structure of the brain network. Because connections are treated as communication channels along which brain regions can signal one another and participate in shared neural function, the absence of such connections implies a decreased capacity for communication which serves to enhance the segregation of different functions. To identify topological cavities in a weighted network, we construct a sequence of binary graphs, each included in the next…known as a filtration. Beginning with the empty graph, we replace unweighted edges one at a time according to order of decreasing edge weight, and we index each graph by its edge density ρ, given by the number of edges in the graph divided by the number of possible edges. After each edge addition, we extract motifs of k-cliques called (non-trivial) (k −1)-cycles, each of which encloses a k-dimensional topological cavity in the structure.” Sizemore teaches we replace unweighted edges one at a time according to order of decreasing edge weight, and we index each graph by its edge density ρ, given by the number of edges in the graph divided by the number of possible edges. After each edge addition, we extract motifs of k-cliques called (non-trivial) (k −1)-cycles, each of which encloses a k-dimensional topological cavity in the structure (i.e. wherein the clique patterns of activity enclose cavities)). 
Accordingly, one of ordinary skill in the art would modify Masulli’s method in view of Sizemore to teach: wherein the clique patterns of activity enclose cavities. The motivation to do so would be to incorporate both the local and global activity patterns in a neural network to determine both the structure and functional aspects of processing in neural networks(Sizemore, pg. 116, sec. 1 Introduction, “Often left implicit in analyzes of structural networks, the weakness of connections to external regions is equally as important as the strength of internal connections within the community. This tendency to focus on strongly connected local regions arises naturally because standard network analyzes are based on local properties of the network at individual vertices, where local edge strength is the primary feature… However, if one takes a more macro-scale view of the network, the small or absent white matter tracts intuitively serve to isolate processes carried on the strong white matter tracts from one another. Such structure facilitates more traditional conceptual models of parallel processing, wherein data is copied or divided into multiple pieces in order to rapidly perform distinct computations, and then recombined… Together, the two notions of dense cliques and information-distributing cavities provide a picture of a system that performs complex computations by decomposing information into coherent pieces to be disseminated to local processing centers, and then aggregating the results.”). 
Regarding claim 2, Masulli in view Sizemore of teaches the method of claim 1, wherein the method further comprises defining a plurality of windows of time during which the activity of the recurrent artificial neural network is responsive to an input into the recurrent artificial neural network(Masulli, pg. 102, sec. 2.2 Network Structure and Dynamics,  “The network dynamics implements activity-dependent plasticity of the excitatory connections. Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed. The pruning of the connections changes the topology of the network.” Masulli teaches Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one (i.e. defining a plurality of windows of time during which the activity of the recurrent artificial neural network is responsive to an input into the recurrent artificial neural network)), wherein the clique patterns of activity are identified in each of the pluralities of windows of time(Masulli, pg. 104, sec. 3 Results,  fig. 3, “[T]he Euler characteristic of the entire network could detect the pruning activity during the neural network evolution…[i]n particular, the step to step variation of the Euler characteristic matched the number of connections pruned over time.” & see also Masulli, pg. 104, in which fig. 3 details the evolution of the Euler characteristic over time by stating, “The plot shows the variation of the Euler characteristic (averaged across all the networks in the family) over time during the network evolution (solid line)… We observe that the Euler characteristic of the direct clique complex of the entire network detects the changes in the network topology caused by the pruning activity.” Masulli teaches fig. 3 details the evolution of the Euler characteristic over time by stating, The plot shows the variation of the Euler characteristic (averaged across all the networks in the family) over time during the network evolution (solid line)… We observe that the Euler characteristic of the direct clique complex of the entire network detects the changes in the network topology caused by the pruning activity (i.e. wherein the clique patterns of activity are identified in each of the pluralities of windows of time)).
Regarding claim 3, Masulli in view Sizemore teaches the method of claim 2, wherein the method further comprises identifying a first window of time within the plurality of windows of time based on a distinguishable likelihood of the clique patterns of activity occurring during the first window when compared to likelihoods of the clique patterns of activity occurring during others of the plurality of windows of time (Masulli, pgs. 102-103, sec. 2.2,  “The network dynamics implements activity-dependent plasticity of the excitatory connections. Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed…[s]imilarly, whenever an excitatory connection with a weight                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                     is activated at least m + 1 consecutive time steps, the connection weight is strengthened to the level immediately higher than the current one. Note though that in the current implementation the inhibitory connections are never pruned and their weights remain constant…The network evolved with the dynamics explained above and the program computed the directed clique complex at each change of the network topology. The simulation was stopped after 200 time steps, or earlier if the activity died out because of the pruning.” Masulli teaches similarly, whenever an excitatory connection with a weight                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                     is activated at least m + 1 consecutive time steps, the connection weight is strengthened to the level immediately higher than the current one (i.e. identifying a first window of time within the plurality of windows of time based on a distinguishable likelihood of the clique patterns of activity occurring during the first window) Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed (i.e. when compared to likelihoods of the clique patterns of activity occurring during others of the plurality of windows of time)).
Regarding claim 4, Masulli in view Sizemore teaches the method of claim 1, wherein identifying clique patterns comprises identifying directed cliques of activity(Masulli, pg. 100, fig. 1, sec. 2, “By definition, a directed clique (or a simplex in our complex) is a fully connected directed sub-network: this means that the nodes are ordered and there is one source and one sink in the sub-network, and the presence of the directed clique in the network means that the former is connected to the latter in all the possible ways within the sub-network….”).
Regarding claim 5, Masulli in view Sizemore teaches the method of claim 4, wherein identifying directed cliques comprises discarding or ignoring lower dimensional directed cliques that are present in higher dimensional directed cliques (Masulli, pgs. 102, sec. 2.2,  “Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed…The pruning of the connections changes the topology of the network.” & see also Masulli, pg., 101, Fig 1 details the evolution of a directed clique complex starting from only a 2 dimensional simplex of fig.1A to lastly forming a 3 dimensional simplex in fig. 1D by paying attention to regions of the directed clique complex not associated with the 2 dimensional simplex of fig. 1A. Masulli teaches Fig 1 details the evolution of a directed clique complex starting from only a 2 dimensional simplex of fig.1A to lastly forming a 3 dimensional simplex in fig. 1D by paying attention to regions of the directed clique complex not associated with the 2 dimensional simplex of fig. 1A (i.e. discarding or ignoring lower dimensional directed cliques that are present in higher dimensional directed cliques)).
Regarding claim 6, Masulli in view Sizemore teaches the method of any one of claims 1, further comprising: classifying the clique patterns into categories (Masulli, pg. 100, sec. 2, fig. 1,  “Associated to G, we can construct its {directed) clique complex                         
                            K
                            
                                
                                    G
                                
                            
                            ,
                        
                     which is the directed simplicial complex given by                         
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    0
                                
                            
                            =
                            V
                        
                     and                         
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    n
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    0
                                                
                                            
                                            ,
                                             
                                            …
                                            ,
                                            
                                                
                                                    v
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                    :
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    v
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    ∈
                                    E
                                     
                                    f
                                    o
                                    r
                                     
                                    a
                                    l
                                    l
                                     
                                    i
                                    <
                                    j
                                
                            
                             
                            f
                            o
                            r
                             
                            n
                            ≥
                            1
                            .
                        
                     In other words, an n-simplex contained in                         
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    n
                                
                            
                        
                     is a directed (n + 1)-clique or a completely connected directed subgraph with n + 1 vertices.” Masulli teaches an n-simplex contained in                         
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    n
                                
                            
                        
                     is a directed (n + 1)-clique or a completely connected directed subgraph with n + 1 vertices (i.e. classifying the clique patterns into categories)); and characterizing the activity according to the number of occurrences of the clique patterns in respective of the categories(Masulli, pg., 101, fig.1, “[T]he Euler characteristic of the directed clique complex                         
                            K
                            (
                            G
                            )
                        
                     of                         
                            G
                        
                     is the integer defined by                         
                            
                                
                                    χ
                                
                                
                                    (
                                    K
                                    
                                        
                                            G
                                        
                                    
                                    )
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    K
                                    
                                        
                                            
                                                
                                                    G
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                     or in other words the alternating sum of the number of simplices that are present in each dimension.” Masulli teaches The Euler characteristic of the directed clique complex                         
                            K
                            (
                            G
                            )
                        
                     of                         
                            G
                        
                     is the integer defined by                         
                            
                                
                                    χ
                                
                                
                                    (
                                    K
                                    
                                        
                                            G
                                        
                                    
                                    )
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    K
                                    
                                        
                                            
                                                
                                                    G
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                     the alternating sum of the number of simplices that are present in each dimension (i.e. and characterizing the activity according to the number of occurrences of the clique patterns in respective of the categories)).
Regarding claim 7, Masulli in view Sizemore teaches the method of claim 6, wherein classifying the clique patterns comprises classifying the clique patterns according to a number of points within each clique pattern(Masulli, pg. 100, sec. 2, fig. 1,  “Associated to G, we can construct its {directed) clique complex                         
                            K
                            
                                
                                    G
                                
                            
                            ,
                        
                     which is the directed simplicial complex                         
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    0
                                
                            
                            =
                            V
                        
                     and                         
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    n
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    0
                                                
                                            
                                            ,
                                             
                                            …
                                            ,
                                            
                                                
                                                    v
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                    :
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    v
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    ∈
                                    E
                                     
                                    f
                                    o
                                    r
                                     
                                    a
                                    l
                                    l
                                     
                                    i
                                    <
                                    j
                                
                            
                             
                            f
                            o
                            r
                             
                            n
                            ≥
                            1
                            .
                        
                     Masulli teaches                        
                             
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    n
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    0
                                                
                                            
                                            ,
                                             
                                            …
                                            ,
                                            
                                                
                                                    v
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                    :
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    v
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    ∈
                                    E
                                     
                                    f
                                    o
                                    r
                                     
                                    a
                                    l
                                    l
                                     
                                    i
                                    <
                                    j
                                
                            
                             
                            f
                            o
                            r
                             
                            n
                            ≥
                            1
                        
                     (i.e. classifying the clique patterns according to a number of points within each clique pattern)). 
Regarding claim 8, Masulli in view Sizemore teaches the method of claim 1, further comprising outputting a binary sequence of zeros and ones from the recurrent artificial neural network, wherein each digit in the sequence represents whether or not a respective pattern of activity is present in the recurrent artificial neural network(Masulli, pg. 102, sec. 2.2, “The artificial recurrent neural networks consist of a finite number of Boolean integrate-and-fire (IF) neurons organized in layers with a convergent/divergent connection structure…The networks are composed by 50 layers, each of them with 10 IF neurons. …The networks include recurrence in their structure, meaning that a small fraction g of the neurons appears in two different layers. This means that a neuron k that is also identified as neuron l, is characterized by the union of the input connections of neurons k and l, as well as by the union of their respective efferent projections…The state                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            (
                            t
                            )
                        
                     of a neuron i takes values 0 (inactive) or 1 (active) and all IF neurons are set inactive at the beginning of the simulation…At each time step, the value                        
                            
                                
                                     
                                    V
                                
                                
                                    i
                                
                            
                            (
                            t
                            )
                        
                     of the activation variable of the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                     neuron is calculated with the formula                         
                            
                                
                                     
                                    V
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        j
                                    
                                
                                
                                    
                                        
                                            S
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                    
                                        
                                            w
                                        
                                        
                                            j
                                            i
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            b
                                        
                                        
                                            i
                                        
                                    
                                    (
                                    t
                                    )
                                     
                                
                            
                        
                    where                        
                            
                                
                                     
                                    b
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                             
                        
                    is the background activity,                        
                             
                            
                                
                                    w
                                
                                
                                    j
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                        
                     are the weights of the directed connections from any                         
                            
                                
                                    j
                                
                                
                                    t
                                    h
                                
                            
                        
                     neuron projecting to neuron i.” Masulli teaches The artificial recurrent neural networks consist of a finite number of Boolean integrate-and-fire (IF) neurons organized in layers with a convergent/divergent connection structure (i.e. outputting a binary sequence of zeros and ones from the recurrent artificial neural network ) At each time step, the value                        
                            
                                
                                     
                                    V
                                
                                
                                    i
                                
                            
                            (
                            t
                            )
                        
                     of the activation variable of the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                     neuron is calculated with the formula                         
                            
                                
                                     
                                    V
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        j
                                    
                                
                                
                                    
                                        
                                            S
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                    
                                        
                                            w
                                        
                                        
                                            j
                                            i
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            b
                                        
                                        
                                            i
                                        
                                    
                                    (
                                    t
                                    )
                                     
                                
                            
                        
                    where                        
                            
                                
                                     
                                    b
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                             
                        
                    is the background activity,                        
                             
                            
                                
                                    w
                                
                                
                                    j
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                        
                     are the weights of the directed connections from any                         
                            
                                
                                    j
                                
                                
                                    t
                                    h
                                
                            
                        
                     neuron projecting to neuron i (i.e. wherein each digit in the sequence represents whether or not a respective pattern of activity is present in the recurrent artificial neural network)).
Regarding claim 9, Masulli in view Sizemore teaches the method of claim 1, further comprising: training the recurrent artificial neural network, comprising reading the digits output from the recurrent artificial neural network (Masulli, pg., 102, “The artificial recurrent neural networks consist of a finite number of Boolean integrate-and-fire (IF) neurons… The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history.” & see also Masulli, pg., 103 “The computed directed clique complexes were used to compute the Euler characteristic both for the complexes representing the entire network and for the sub-complexes of the active node. To compute the directed clique complex of a network, we used the algorithm implemented in the igraph Python package, adapted to find directed cliques, run in parallel on several CPUs using the tool GNU Parallel.” Masulli teaches The artificial recurrent neural networks consist of a finite number of Boolean integrate-and-fire (IF) neurons. The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history (i.e. training the recurrent artificial neural network) To compute the directed clique complex of a network, we used the algorithm implemented in the igraph Python package, adapted to find directed cliques (i.e. comprising reading the digits output from the recurrent artificial neural network)), and evolving the structure of the recurrent artificial neural network(Masulli, pg. 102, sec. 2.2, “The weights of the excitatory connections have been limited to three values, i.e.                         
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                        
                     = 0.1,                         
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                        
                     = 0.2, and                         
                            
                                
                                    w
                                
                                
                                    3
                                
                            
                        
                     = 0.4. At the                         
                            
                                
                                    w
                                
                                
                                    4
                                
                            
                        
                    = -0.2. The weights of all excitatory connections are updated synchronously at each time step…Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed… The pruning of the connections changes the topology of the network. Similarly, whenever an excitatory connection with a weight                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                     is activated at least m + 1 consecutive time steps, the connection weight is strengthened to the level immediately higher than the current one.” Masulli teaches Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed. The pruning of the connections changes the topology of the network (i.e. and evolving the structure of the recurrent artificial neural network)), wherein evolving the structure of the recurrent artificial neural network comprises i) iteratively changing the structure, ii) characterizing the complexity of patterns of activity in the changed structure, and iii) using the characterization of the complexity of the pattern as an indication of whether the changed structure is desirable(Masulli, pg. 103, sec. 2.3, “[T]he program computed the directed clique complex at each change of the network topology. The simulation was stopped after 200 time steps, or earlier if the activity died out because of the pruning. For the entire network, the directed clique complex was computed each time the connectivity changed because of pruning. For the sub-network of the active nodes, the computation was carried out at each step of the simulation. The computed directed clique complexes were used to compute the Euler characteristic both for the complexes representing the entire network and for the sub-Masulli teaches each time the connectivity changed because of pruning (i.e. iteratively changing the structure) the directed clique complex was computed each time  the connectivity changed because of pruning. The computed directed clique complexes were used to compute the Euler characteristic (i.e. characterizing the complexity of patterns of activity in the changed structure) The computed directed clique complexes were used to compute the Euler characteristic both for the complexes representing the entire network and for the sub-complexes of the active nodes (i.e. using the characterization of the complexity of the pattern as an indication of whether the changed structure is desirable)).
Regarding claim 10, Masulli in view Sizemore teaches the method of claim 1, wherein the method further comprises: identifying decision moments in the recurrent artificial neural network based on the determination of the complexity of patterns of activity in the recurrent artificial neural network(Masulli, pg., 101, fig.1, “[T]he Euler characteristic of the directed clique complex                         
                            K
                            (
                            G
                            )
                        
                     of                         
                            G
                        
                     is the integer defined by                         
                            
                                
                                    χ
                                
                                
                                    (
                                    K
                                    
                                        
                                            G
                                        
                                    
                                    )
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    K
                                    
                                        
                                            
                                                
                                                    G
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                    ….” & see also Masulli, pg., 104, fig. 103, “In particular, the step to step variation of the Euler characteristic matched the number of connections pruned over time. The Euler characteristic appears as a good estimator of the activity level within the network and of its topological changes.”), the identification of decision moments comprising  i)determining a timing of activity having a complexity that is distinguishable from other activity that is responsive to the input(Masulli, pg. 102, sec. 2.2 Network Structure and Dynamics,  “The network dynamics implements activity-dependent plasticity of the excitatory connections. Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps,                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                     is activated at least m + 1 consecutive time steps, the connection weight is strengthened to the level immediately higher than the current one.” Masulli teaches Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Similarly, whenever an excitatory connection with a weight                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                     is activated at least m + 1 consecutive time steps, the connection weight is strengthened to the level immediately higher than the current one  (i.e. determining a timing of activity having a complexity that is distinguishable from other activity that is responsive to the input)), and ii) identifying the decision moments based on the timing of the activity that has the distinguishable complexity (Masulli, pg. 104, in which fig. 3 details the evolution of the Euler characteristic over time compared with the pruning activity within the network. Note: It is being interpreted the each peak and valley of the Euler Characteristic of fig. 3 represents identifying the decision moments based on the timing of the activity that has the distinguishable complexity).
Regarding claim 11, Masulli in view Sizemore teaches the method of claim 10, further comprising inputting a data stream into the recurrent artificial neural network (Masulli, pg. 102, sec. 2.2, “The artificial recurrent neural networks consist of a finite number of Boolean integrate-and-fire (IF) neurons organized in layers with a convergent/divergent connection structure…[t]he networks are composed by 50 layers, each of them with 10 IF neurons. The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history.” Masulli teaches The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history (i.e. inputting a data stream into the recurrent artificial neural network)) and identifying the clique patterns of activity during the inputting of the data stream(Masulli, pg. 103, sec. 2.3, “[T]he program computed the directed clique complex at each change of the network topology. The simulation was stopped after 200 time steps, or earlier if the activity died out because of the pruning. For the entire network, the directed clique complex was computed each time the connectivity changed because of pruning. For the sub-network of the active nodes, the computation was carried out at each step of the simulation. The computed directed clique complexes were used to compute the Euler characteristic both for the complexes representing the entire network and for the sub-complexes of the active nodes.” Masulli teaches For the sub-network of the active nodes, the computation was carried out at each step of the simulation (i.e. identifying the clique patterns of activity during the inputting of the data stream)).
Regarding claim 12, Masulli in view Sizemore teaches the method of claim 1, further comprising estimating whether the activity is responsive to the input into the artificial neural network(Masulli, pg. 104, in which fig. 3 details the evolution of the Euler characteristic for 80 time steps, in which the estimate of network activity fluctuates as the input layer receives input & see also Masulli, pg. 102, sec. 2.2, “The networks are composed by 50 layers, each of them with 10 IF neurons. The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history.”) the estimating comprising: attributing relatively simpler patterns of activity relatively soon after the input event as responsive to the input but attributing relatively more complex patterns of activity relatively soon after the input event as not responsive the input(Masulli, pg. 104, in which fig. 3 details that at time step 10 the Euler characteristic value is less than its peak value when the initial input is received for the first peak and valley. Note: It is being interpreted that an Euler characteristic value less than another Euler characteristic value represents a relatively simpler pattern of activity rather than a more complex pattern of activity and vice-versa & see also Masulli, pg. 102, sec. 2.2, “The networks are composed by 50 layers, each of them with 10 IF neurons. The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history.”); and attributing relatively more complex patterns of activity relatively later after the input event as responsive the input but attributing relatively simpler patterns of activity relatively later after the input event as not responsive the input(Masulli, pg. 104, in which fig. 3 details that at time step 20 the Euler characteristic value equals its peak value and then decreases for the second peak and valley. Note: It is being interpreted that an Euler characteristic value greater than another Euler characteristic value represents a more complex pattern of activity rather than a relatively simpler pattern of activity and vice-versa & see also Masulli, pg. 102, sec. 2.2, “The networks are composed by 50 layers, each of them with 10 IF neurons. The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history.”).
Referring to independent claim 13, it is rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 14-16, they are rejected on the same basis as dependent claims 2-3 and 5 since they are analogous claims.
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Adam Clark Standke
Assistant Examiner
Art Unit 2129



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As it pertains to 112(b) rejections based on subjective terms, MPEP§ 2173.05(b)(IV) states that during prosecution, the applicant may overcome a rejection by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure.” In this case Applicant has neither amended the claim to remove the subjective term nor provided evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure. Consequently, Examiner has no duty to furnish the basis for concluding that those of ordinary skill would not be able to understand the claims be provided. See Applicants remarks on pgs. 10-12 filed on 09/01/2021 for further details.